Walton, J.
The question is whether the proceedings of the city of Rockland in locating and establishing the side lines of Main street iu front of Pillsbury Block were such as to entitle the owner to damage.
We think not. The proceedings were in 1890. The street had then existed for over forty years and the block had been erected for over thirty years. Presumptively the front of the block was the line of the street. And it is still the line of the street. * At that point the street was not widened. It was allowed to remain precisely as it had remained for over thirty years. True, there- was a wall about three feet in front of the block, with cross-walls extending from it to the foundations of the building. But these walls were wholly beneath the surface of the sidewalk, and were covered with granite flag-stones, and the sidewalk extended from the front of the building over these subterraneous walls and into the street four feet. As these subterraneous walls in no way obstructed the use of the street, the owner of the building had a right to put them there, and he will have the right to continue them there. And he will have the right to keep the spaces between the walls open and unob*423stvucted so long as he beeps them safely and securely covered. Such areas are very common, and they are not unlawful and the city authorities will have no right to fill them up.
We are unable to discover that any new burden was placed upon the complainant’s 1 and by the action of the city authorities in 1890 ; or that any old burden was enlarged : or that any possible inconvenience to him was thereby created ; and our conclusion is that he is not entitled to damage.

Appeal dismissed.

Peters, C. J., Libbey, Poster and Haskell, JJ., concurred.